DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 May 2022, with respect to claims 12-20 and 37-46 have been fully considered and are persuasive. The restriction requirement of claims 12-20 has been satisfied and the rejection of claims 37-46 are withdrawn. 

Allowable Subject Matter
Claim 1-11 and 36 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention disclosed in claim 1 describes a sub-frame timing relationship cycle which relates three sub-frames to range gating of the scene from the sub-frame imaging pixels into different distance bands of the imaging pixels. This means that based on the timing and a process of using a range gating technique on the successive three sub-frames, an image of the scene can relate the scene into different distance bands, which indicate different range groups for each pixel of the image. This technique of distance determination for an image of a scene from three successive sub-frames is unique to this invention and not taught by the prior art of record, individually or in combination. Claims 2-11 and 36 which depend on claim 1 are also allowable for the same reasons as indicated for allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483